Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 1 of 13 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 Antwone Christopher Kitchens,                Case No.:
 individually and as a representative of
 the Classes,                                 CLASS ACTION COMPLAINT

                             Plaintiff,       DEMAND FOR JURY TRIAL

 v.

 Conduent, Inc.

                           Defendant.

       Plaintiff Antwone Christopher Kitchens (“Plaintiff”), by and through his attorneys, and

on behalf of himself and the consumer Classes set forth below, brings the following class action

Complaint against Conduent, Inc., (“Conduent” or “Defendant”) pursuant to the federal Fair

Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) and its New Jersey state counterpart,

N.J.S.A. 56:11-28, et seq. (“NJ FCRA”).

                                           THE PARTIES

       1.       Plaintiff Antwone Christopher Kitchens is an adult resident of Levittown,

Pennsylvania.

       2.       Defendant Conduent, Inc. is the world’s leading provider of diversified business

process services. See generally https://www.conduent.com/ (last visited on March 15, 2019).

       3.       Defendant is a New York corporation and headquartered in New Jersey.

                               JURISDICTION AND VENUE

       4.       This Court has jurisdiction over Plaintiff’s claims under the FCRA, 15 U.S.C. §

1681p and 28 U.S.C. § 1331. The Court has supplemental jurisdiction over Plaintiff’s claim

under the NJ FCRA under 28 U.S.C. § 1367.
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 2 of 13 PageID: 2



        5.     Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events giving rise to the claims occurred in this District, and Defendant is

headquartered in this District.

                                  STATUTORY BACKGROUND

        6.     Enacted in 1970, the FCRA’s passage was driven in part by two related concerns:

First, that consumer reports were playing a central role in people’s lives at crucial moments, such

as when they applied for a job or credit, and when they applied for housing. Second, despite their

importance, consumer reports were unregulated and had widespread errors and inaccuracies.

        7.     While recognizing that consumer reports play an important role in the economy,

Congress wanted consumer reports to be “fair and equitable to the consumer” and to ensure “the

confidentiality, accuracy, relevancy, and proper utilization” of consumer reports. 15 U.S.C. §

1681.

        8.     Congress was particularly concerned about the use of background reports in the

employment context, and therefore defined the term “consumer reports” to explicitly include

background reports procured for employment purposes. See 15 U.S.C. § 1681a(d)(1)(B).

        9.     Through the FCRA, Congress required employers to disclose that a consumer

report may be obtained for employment purposes before procuring the report. 15 U.S.C. §

1681b(b)(2)(A)(i).

        10.    The FCRA requires that any person who uses a report for employment purposes

must:

        before taking any adverse action based in whole or in part on the report . . . provide

        to the consumer to whom the report relates –

               (a) a copy of the report; and
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 3 of 13 PageID: 3



               (b) a description in writing of the rights of the consumer under this

               subchapter, as prescribed by the [Consumer Financial Protection] Bureau

               under section 1681g(c)(3).

       15 U.S.C. § 1681b(b)(3).

       11.     The FCRA defines adverse action as “a denial of employment or any other decision

for employment purposes that adversely affects any current or prospective employee” and/or as

“any action taken or determination that is . . . adverse to the interests of the consumer.” See 15

U.S.C. §§ 1681a(k)(1)(B)(ii), 1681a(k)(1)(B)(iv)(II).

       12.     The pre-adverse action notification provision protects applicants and employees by

“provid[ing] the consumer with knowledge of information the [consumer reporting agency] has

reported about him or her that is going to result in adverse action in an employment context,

affording the individual an opportunity to respond to it.” FTC Advisory Opinion to Leathers (Sept.

9, 1998), available at 1998 WL 34323725; see also Moore v. Rite Aid Hdqtrs. Corp., No. 13-cv-

1515, 2015 WL 3444227, at *4 (E.D. Pa. May 29, 2015) (citing Goode v. LexisNexis Risk & Info.

Analytics Grp., Inc., 848 F. Supp. 2d 532, 537 (E.D. Pa. 2012)) (“Section 1681b(b)(3)(A) thus

requires an employer to provide job applicants with their background report, summary of rights,

and a ‘real opportunity’ to contest the contents of the background report before the employer relies

on the report to take an adverse action against the applicant.”). This requirement is particularly

important “where the information contained in the report (such as a criminal record) would

automatically disqualify the individual from employment,” so that the consumer has a chance to

address the information “in case the report is inaccurate.” FTC Advisory Opinion to Rosen (June

9, 1998), available at 1998 WL 34323763.

       13.     Furthermore, upon reviewing the results of the report, an individual’s ability to
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 4 of 13 PageID: 4



“provid[e] context [to the employer] may be more valuable than contesting accuracy.” Sharp v.

Technicolor Videocassette of Michigan, Inc., No. 2:18-CV-02325-CGC, 2019 WL 167423, at *3

(W.D. Tenn. Jan. 10, 2019) (quoting Robertson v. Allied Solutions, 902 F.3d 690, 696 (7th Cir.

2018). This requirement “may also enable [an individual] to advocate for [the report] to be used

fairly — such as by explaining why true but negative information is irrelevant to his fitness for the

job.” Id. (quoting Long v. Se. Pennsylvania Transportation Auth., 903 F.3d 312, 319 (3d Cir.

2018), reh'g denied (Oct. 5, 2018).

       14.     Before they procure any background reports, users of consumer reports for

employment purposes must certify to the consumer reporting agency that they have complied with

the FCRA’s pre-adverse action notice provisions. 15 U.S.C. § 1681b(b)(1).

       15.     The pre-adverse action notice provision puts consumers on notice that the report is

being used to make an adverse employment decision against them. This knowledge enables

consumers to exercise a variety of other substantive rights conferred by the statute, many of which

work to ensure accuracy, confidentiality, and fairness. 15 U.S.C. § 1681c(a) (limiting temporal

scope of information that can be reported); § 1681e(b) (mandating that consumer reporting

agencies employ procedures to ensure “maximum possible accuracy” in reports); § 1681k

(requiring consumer reporting agencies that report public record information to employers to either

provide notice to the consumer that information is being reported or have “strict procedures” to

ensure that information is “complete and up to date”); § 1681i (requiring that consumer reporting

agencies investigate any disputed information); § 1681g (requiring that consumer reporting

agencies provide a complete copy of the consumer’s file to the consumer).

       16.     The New Jersey Fair Credit Reporting Act contains the same pre-adverse action

notice requirement. N.J.S.A. 56:11-31(e).
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 5 of 13 PageID: 5



       17.     As discussed below, Defendant routinely violated the FCRA and the NJ FCRA, and

consumers’ rights, by failing to provide the required copy of the consumer report before taking

adverse action against consumers.

                        ALLEGATIONS RELATING TO PLAINTIFF

       18.     On or around September 2018, Plaintiff applied to work for Defendant as a Benefits

Associate II in New Jersey using Defendant’s online job application.

       19.     On September 19, 2018, Plaintiff received an offer of employment from Defendant

for a Benefits Associate II position.

       20.     Defendant’s offer of employment was subject to a background check.

       21.     Defendant procures background checks from First Advantage.

       22.     First Advantage is a consumer reporting agency because its sells background

reports for employment purposes. See generally https://fadv.com/ (last visited on March 15, 2019).

       23.     Defendant procured a report on Plaintiff for employment purposes from First

Advantage, on or around October 2018.

       24.     Because the background report contained information regarding whether Plaintiff

had a criminal history, the background check contained information regarding Plaintiff’s

“character, general reputation, personal characteristics, or mode of living.” 15 U.S.C. § 1681a(d).

       25.     Because the background report contained information regarding Plaintiff’s

“character, general reputation, personal characteristics, or mode of living,” the background check

was a consumer report as defined under the FCRA. 15 U.S.C. § 1681a(d).

       26.     Defendant made the decision to rescind Plaintiff’s offer of employment based upon

the information in Plaintiff’s background report.

       27.     On or around October 2, 2018, Plaintiff received a letter from Defendant rescinding
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 6 of 13 PageID: 6



the offer of employment extended to him on September 19, 2018. The letter directed Plaintiff to

contact his recruiter for further information. (Ex. 1).

       28.     Defendant’s October 2, 2018 letter, where it informed Plaintiff that it was taking

adverse action by rescinding his offer of employment, was not accompanied by a copy of his report,

a summary of rights under the FCRA, or any opportunity to dispute any information included in

his report prior to rescinding his offer of employment. (Ex. 1).

       29.     On or around October 10, 2018, Plaintiff contacted Defendant to request a copy of

his background report and a copy of his employment application.

       30.     That same day, Plaintiff received an email from Defendant informing him to contact

First Advantage for the report. Defendant explained that Plaintiff was not provided his report

because he did not request a copy during the application process. (Ex. 2).

       31.     On the next day, October 11, 2018, Plaintiff received another email from Defendant

advising him to contact First Advantage for a copy of his background report. (Id.)

       32.     By the time Defendant sent its October 2, 2018 letter, it had already taken adverse

action by rescinding Plaintiff’s employment offer, thus negating the pre-adverse action notice

provision’s purpose of putting consumers on notice that a decision is being based on a report, so

that the consumer can ensure the report being used is accurate.

       33.     Instead, Defendant put the onus on Plaintiff to request a copy of his report.

       34.     Defendant’s failure to provide Plaintiff with a copy of the background check prior

to Defendant making a decision to rescind Plaintiff’s employment deprived Plaintiff of the

opportunity to explain or dispute the results if his background check.

              ALLEGATIONS RELATING TO DEFENDANT’S PRACTICES

       35.     The text of the FCRA is pellucid and clear. Defendant is required to provide
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 7 of 13 PageID: 7



applicants and employees with pre-adverse action notice and a copy of the consumer report prior

to taking adverse action against them as required by 15 U.S.C. § 1681b(b)(3).

       36.     The FCRA requires that, prior to procuring consumer reports, employers must

certify to the consumer reporting agency that they will comply with the FCRA’s pre-adverse action

notice requirements. See 15 U.S.C. § 1681b(b)(1).

       37.     In accordance with their standard procedures, the consumer reporting agencies from

which Defendant acquired consumer reports during the two years preceding the filing of this

Complaint, required Defendant to certify that it would comply with the pre-adverse action notice

provisions of the FCRA.

       38.     Before procuring Plaintiff’s report, Defendant did, in fact, certify to consumer

reporting agencies that it would comply with the pre-adverse action notice provisions of the FCRA.

       39.     In violation of 15 U.S.C. § 1681b(b)(3)(A), Defendant has taken adverse action

against Plaintiff, and other class members, based on undisclosed consumer report information,

without first providing Plaintiff and other class members with a copy of the pertinent consumer

reports and a summary of their rights, and without providing them a reasonable opportunity to

correct any inaccuracies or explain their backgrounds.

       40.     As a result of Defendant’s failure to comply with the FCRA’s pre-adverse action

notice requirements, Plaintiff experienced a concrete injury in the form of being deprived a copy

of his report, and a summary of rights, to which he was statutorily entitled, as a result of

Defendant’s failure to comply with the FCRA’s pre-adverse action notice requirements.

       41.     It is well recognized that “taking an adverse employment action without providing

the required consumer report is the very harm that Congress sought to prevent, arising from

prototypical conduct proscribed by the FCRA.” Long v. Se. Pennsylvania Transportation Auth.,
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 8 of 13 PageID: 8



903 F.3d 312, 324 (3d Cir. 2018) (internal quotation marks omitted).

                                 CLASS ACTION ALLEGATIONS

       42.        Plaintiff brings Count I on behalf of the proposed FCRA Pre-Adverse Action

Notice Class defined as follows:

                  All individuals whom Defendant took adverse action against based in whole
                  or in part on information contained in a consumer report within the two
                  years predating the filing of this Complaint and continuing through the date
                  the class list is prepared.

       43.        Plaintiff brings Count II on behalf of the proposed NJ FCRA Pre-Adverse Action

Notice Class defined as follows:

                  All individuals who sought employment in New Jersey on whom Defendant
                  took adverse action against based in whole or in part on information
                  contained in a consumer report within the six years predating the filing of
                  this Complaint and continuing through the date the class list is prepared.

       44.        Numerosity: The Classes are so numerous that joinder of all class members is

impracticable. Defendant is a large company that has hundreds, if not thousands, of job applicants

seeking employment in the last five years.

       45.        Commonality: Common questions of law and fact exist as to all members of the

Classes and predominate over any questions solely affecting individual members, including but

not limited to:

                  a) Whether Defendant violated the FCRA and NJ FCRA by taking adverse actions
                     on the basis of information in consumer reports, without first furnishing copies
                     of the reports and providing a summary of rights to the affected persons;

                  b) Whether Defendant’s violations of the FCRA and NJ FCRA were negligent,
                     knowing, and/or willful;

                  c) The proper measure of statutory damages; and

                  d) The proper measure of punitive damages.

       46.        Typicality: Plaintiff’s claims are typical of the members of the Classes. It is typical
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 9 of 13 PageID: 9



of Defendant to take adverse action against employees and applicants without first providing a

copy of the relevant consumer report and a summary of the individual’s rights. The FCRA and NJ

FCRA violations suffered by Plaintiff are typical of those suffered by other class members, and

Defendant treated Plaintiff consistently with other class members in accordance with its standard

policies and practices.

       47.      Adequacy: Plaintiff is a member of the Classes and will fairly and adequately

protect the interests of the Classes, and has retained counsel experienced in complex class action

litigation generally, and in FCRA litigation in particular.

       48.      Class certification is appropriate under Rule 23(b)(3) because questions of law and

fact common to the Classes predominate over any questions affecting only individual members of

the Classes, and because a class action is superior to other available methods for the fair and

efficient adjudication of this litigation. Defendant’s conduct described in this Complaint stems

from common and uniform policies and practices, resulting in common violations of the FCRA

and NJ FCRA. Members of the Classes do not have an interest in pursuing separate actions against

Defendant, as the amount of each class member’s individual claim is small compared to the

expense and burden of individual prosecution, and Plaintiffs are unaware of any similar claims

brought against Defendant by any members of the Classes on an individual basis.               Class

certification will also obviate the need for unduly duplicative litigation that might result in

inconsistent judgments concerning Defendant’s practices. Moreover, management of this action

as a class action will not present any likely difficulties. In the interests of justice and judicial

efficiency, it would be desirable to concentrate the litigation of all class members’ claims in a

single forum.
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 10 of 13 PageID: 10




                                    CLAIMS FOR RELIEF

                                           COUNT I
                        Failure to Provide Pre-Adverse Action Notice
                                  15 U.S.C. § 1681b(b)(3)(A)
           (On Behalf of Plaintiff and the FCRA Pre-Adverse Action Notice Class)

       49.    Defendant violated the FCRA by failing to provide Plaintiff and the FCRA Pre-

Adverse Action Notice Class members with a copy of the consumer report that was used to take

adverse employment action against them. See 15 U.S.C. § 1681b(b)(3)(A).

       50.    Defendant acted negligently and/or willfully and in knowing or reckless disregard

of its obligations and the rights of Plaintiff and the other FCRA Pre-Adverse Action Notice Class

members.

       51.    Defendant’s willful conduct is reflected by, among other things, the fact that it

violated a clear statutory mandate set forth in 15 U.S.C. § 1681b(b)(3)(A), and that Defendant

certified that it would comply with 15 U.S.C. § 1681b(b)(3)(A).

       52.    Defendant’s willful conduct is further reflected by the following:

              (a)     The FCRA’s pre-adverse action notice provision was enacted in 1996,

                      Defendant has had since its enactment to become compliant;

              (b)     Defendant’s conduct is inconsistent with the FTC’s longstanding regulatory

                      guidance, judicial interpretation, and the plain language of the statute;

              (c)     Despite the pellucid statutory text and there being a depth of guidance,

                      Defendant has adopted a policy of taking adverse action without first

                      providing a copy of the consumer’s report and a summary of his or her

                      rights; and

              (d)     By adopting such a policy, Defendant voluntarily ran a risk of violating the
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 11 of 13 PageID: 11



                       law substantially greater than the risk associated with a reading that was

                       merely careless.

       53.     Plaintiff and the FCRA Pre-Adverse Action Notice Class members are entitled to

actual and/or statutory damages of not less than $100 and not more than $1,000, punitive damages,

and attorneys’ fees and costs pursuant to 15 U.S.C. §§ 1681o, 1681n.

                                         COUNT II
                       Failure to Provide Pre-Adverse Action Notice
                                  N.J.S.A. 56:11-28, et seq.
        (On Behalf of Plaintiff and the NJ FCRA Pre-Adverse Action Notice Class)

       54.     Defendant violated the NJ FCRA by failing to provide Plaintiff and the NJ FCRA

Pre-Adverse Action Notice Class members with a copy of the consumer report that was used to

take adverse employment action against them. See N.J.S.A. 56:11-31(e).

       55.       Defendant acted negligently and/or willfully and in knowing or reckless disregard

of its obligations and the rights of Plaintiff and the other NJ FCRA Pre-Adverse Action Notice

Class members.

       56.     Defendant’s willful conduct is reflected by, among other things, the fact that it

violated a clear statutory mandate set forth in N.J.S.A. 56:11-31, and that Defendant certified that

it would comply with N.J.S.A 56:11-31.

       57.     Defendant’s willful conduct is further reflected by the following:

               (a)     The NJ FCRA’s pre-adverse action notice provision was enacted in 1997,

                       Defendant has had since its enactment to become compliant;

               (b)     Defendant’s conduct is inconsistent with the FTC’s longstanding regulatory

                       guidance, judicial interpretation, and the plain language of the FCRA and

                       its New Jersey state counterpart;

               (c)     Despite the pellucid statutory text and there being a depth of guidance,
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 12 of 13 PageID: 12



                       Defendant has adopted a policy of taking adverse action without first

                       providing a copy of the consumer’s report and a summary of his or her

                       rights; and

               (d)     By adopting such a policy, Defendant voluntarily ran a risk of violating the

                       law substantially greater than the risk associated with a reading that was

                       merely careless.

       58.     Plaintiff and the FCRA Pre-Adverse Action Notice Class members are entitled to

actual and/or statutory damages of not less than $100 and not more than $1,000, punitive damages,

and attorneys’ fees and costs pursuant to N.J.SA. 56:11-38-39.

                                     PRAYER FOR RELIEF


               WHEREFORE, Plaintiff, on behalf of himself and the Classes, prays for

       relief as follows:

               a) determining that this action may proceed as a class action under Fed. R. Civ. P.
                  23(b)(3);

               b) designating Plaintiff as representative for the Classes and designating Plaintiff’s
                  counsel as counsel for the Classes;

               c) issuing proper notice to the Classes at Defendant’s expense;

               d) declaring that Defendant committed multiple, separate violations of the FCRA
                  and NJ FCRA;

               e) declaring that Defendant acted willfully, in deliberate or reckless disregard of
                  Plaintiff’s rights and its obligations under the FCRA and NJ FCRA;

               f) awarding actual statutory and punitive damages as provided by the FCRA and
                  NJ FCRA;

               g) awarding reasonable attorneys’ fees and costs as provided by the FCRA and NJ
                  FCRA; and

               h) granting further relief, in law or equity, as this Court may deem appropriate and
                  just as provided by the FCRA and NJ FCRA.
Case 2:19-cv-09109-MCA-LDW Document 1 Filed 03/29/19 Page 13 of 13 PageID: 13




                             DEMAND FOR A JURY TRIAL

             Pursuant to Fed. R. Civ. P. 38, Plaintiff and the Classes demand a trial by jury.

Dated: March 29, 2019

                                                   By:     /s/ John Bielski

                                                   John Bielski (NJ Bar No. 042142000)
                                                   Ryan Allen Hancock (PA Bar 92590)
                                                   WILLIG, WILLIAMS, & DAVIDSON
                                                   1845 Walnut St., 24th Floor
                                                   Philadelphia, PA 19103
                                                   Telephone: (215) 656-3600
                                                   Facsimile: (215) 561-5135
                                                   jbielski@wwdlaw.com
                                                   rhancock@wwdlaw.com

                                                   E. Michelle Drake (MN Bar No. 0387366)
                                                   John G. Albanese (MN Bar No. 0395882)
                                                   BERGER & MONTAGUE, P.C.
                                                   43 S.E. Main Street, Suite 505
                                                   Minneapolis, MN 55414
                                                   Telephone: (612) 594-5999
                                                   Facsimile: (612) 584-4470
                                                   emdrake@bm.net
                                                   jalbanese@bm.net


                                                   Attorneys for Plaintiff and the Proposed
                                                   Classes
